ON REHEARING.
STEWAKT, J.
We granted the application for a rehearing in this case, not because of any doubt as to the correctness of the opinion previously announced, either upon the *61facts or the law, but because of our desire to prevent any misconception concerning the position of the court and the effect of the judgment.
The facts stated in the original opinion and the rules of law therein announced have been cited in the recent case decided by this court, the case of Fischer v. Davis, post, p. 216, 133 Pac. 910, and in the latter case this court has followed the same general principles of law as were applied to the facts in this ease.
The oral argument upon the rehearing was practically the same argument that was presented at the first hearing. After the argument the court found that the evidence and the maps were indefinite and insufficient to furnish the court the necessary data and measurements upon which to enter a proper decree, in accord with the opinion of the court after such consideration. The c'ourt notified counsel for the respective parties and consulted with.such attorneys as to the court’s selecting an engineer to ascertain the facts desired, which the engineer should furnish to the court, to which counsel on both sides consented. The engineer was appointed, and surveys and measurements made by the engineer have been designated upon the ground by proper stakes and marks, and also upon the map, Exhibit “A,” and upon such evidence of the engineer and the evidence heretofore taken, this court now orders the following judgment:
The judgment of the trial court is modified, in that the appellants are enjoined and restrained from the completion of the dam or breakwater now erected along the Boise river extending from the eastern end of said breakwater and designated by the letter “G-” placed upon Exhibit “A” by Scharf, the engineer appointed by this court, and hereafter described, and extending westerly to a stake at the west' end of the dotted line upon Exhibit “A,” designated by letter “F” upon Exhibit ‘ ‘ A, ” as follows:
Commencing at an iron pin in the concrete pavement in the- center of Eighth street and on the north line of Julia Davis Park, said pin being S. 34° 54' W., a distance of 423.4 feet from an iron pin in the concrete pavement at the inter*62section of the center lines of Eighth and Battery streets, in Boise City; thence S. 85° 07' W., a distance of 135.6 feet to an intersection with the west face of stone retaining wall at “G,” and the place of beginning of proposed wall; thence on a curve to the left with radius of 32.75 feet and tangent to the stone retaining wall at “G,” the course of said wall being N. 8° 43' "W., through a central angle of 55° 08', a distance on the curve of 31.6 feet to a point; thence N. 63° 51' W. a distance of 5.1 feet to a stake “C” set 20 feet northerly at right angles from the Boise river face of the easterly end of timber breakwater; thence N. 63° 51' W. parallel to said timber breakwater a distance of 111.0 feet to stake “D”; thence parallel to said breakwater a distance of 645.3 feet to stake “E” set on the southerly line of a gravel bar and 20 feet northerly at right angles from the Boise river face of said timber breakwater; thence N. 75° 83' W. a distance of 97.5 feet along the southerly edge of said gravel bar to an intersection with . the said timber breakwater. The total length of proposed breakwater is 885.4 feet.
The appellants are also required to remove the said dam or breakwater heretofore erected by appellants from its present location between the eastern end of said breakwater as presently constructed and extending westerly to stake “ F ” designated on Exhibit “A” and described above, where the presént embankment joins the breakwater stake and designated above by Engineer Seharf and described on the map Exhibit “A.”
The appellants' are granted permission to maintain the present embankment from the point designated by the letter “F” on-the survey of Engineer Seharf westward as presently erected, and to erect an embankment beginning at line “G” •established on Exhibit “.A” by Engineer Seharf, and as indicated by the dotted line designated by the engineer extending westerly from stake “G” to stake “F” a distance of 885.4 feet, where it connects with the present embankment at that point.
The trial court is also directed to amend his findings and judgment in accordance with the foregoing modification of the opinion.
*63The costs of the appeal are awarded to the appellants, except the cost of the survey by the engineer appointed by this court, and this cost is allowed in the sum of $27.75 and taxed against the appellant.
Ailshie, C. J., and Sullivan, J., concur.